Citation Nr: 0931055	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1999 to September 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Board notes that the Veteran also filed a notice of 
disagreement to the denial of service connection for 
tinnitus, but he did not perfect an appeal for that issue.  
As such, the only issue properly before the Board is as noted 
on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The Veteran contends that he has PTSD due to combat-related 
exposures during service.  The Veteran's service treatment 
records (STRs) are devoid of any reference to any psychiatric 
treatment or exposure to stressful events.  In September 
2006, the Veteran was diagnosed as having PTSD and a single 
episode of major depressive disorder.  The treating personnel 
indicated that his disorders were related to combat exposure, 
childhood trauma, and in-service personal stressors.  The 
Veteran's in-service problems with his then-wife and 
allegations of drug abuse are well documented in his service 
records.  

In December 2006, the Veteran underwent a VA examination for 
his claimed PTSD.  The examiner indicated that the Veteran 
did not meet the full criteria for a diagnosis of PTSD and 
indicated that the Veteran had impulse control disorder and a 
personality disorder, not otherwise specified, with possible 
antisocial features.  The examiner also indicated that the 
Veteran's symptomatology "more clearly fits the criteria of 
a bipolar disorder because of his aggressive ideas and is 
overall unstable behavior."  The examiner did not 
conclusively diagnose the Veteran as having bipolar disorder, 
nor did he indicate that it was in anyway related to service.  
In addition, the Veteran's claims file and medical record 
were not made available for this examiner to review in 
conjunction with the examination.  

In a July 2007 statement, the Veteran's social worker 
indicated that the Veteran met the criteria for a finding of 
PTSD pursuant to the DSM-IV.  The social worker advised that 
the Veteran continued to receive treatment for his PTSD.  The 
most recent medical records reflect PTSD and major depressive 
disorder diagnoses.  

The Veteran has generally claimed that he witnessed people 
being killed and saw burning bodies.  He advised that he 
witnessed another service member fall off a ladder and his 
gun accidentally discharged, killing him.  The Veteran stated 
that he was the first person to attempt to help this service 
member.  

In a January 2009 statement, the Veteran indicated that his 
unit was exposed to mortar fire, gunfire, and dead/burning 
bodies.  In a February 2009 formal finding, the RO found that 
the Veteran did not provide sufficient information to verify 
his claimed stressors.  These mortar and gunfire stressors 
were not reported prior to the rating decision, and it 
appears as though the Veteran was not informed to specify a 
three-month date range for the alleged gunfire and mortar 
fire incidents in order to verify these stressors.  
Additionally, the Veteran's DD Form 214 reflects service in 
Kuwait and Iraq from March 2003 to November 2003.  This 
overseas service, however, is not noted upon the available 
service personnel records.  The only overseas service listed 
in those records is his service in Germany.  As such, any 
outstanding personnel records should be obtained and 
associated with the claims file.  

The Board finds that based upon the newly alleged stressors, 
the Veteran should be afforded another opportunity to 
indicate, as best as he can, a three-month timeframe that he 
may have been exposed to mortars, gunfire, or any of the 
other claimed stressors.  If he is able to provide a three-
month timeframe, the RO should request the appropriate 
records from the U.S. Army and Joint Services Records 
Research Center (JSRRC) regarding the Veteran's unit 
activities during the timeframe provided.  The Board 
acknowledges the Veteran's frustration as expressed in his 
statement dated in January 2009, however, a more detailed 
account of his claimed in-service stressors is critical to 
verifying them and adjudicating his claim.  As such, the 
Board is offering the Veteran another opportunity to attempt 
to narrow the timeframe of the occurrence of the alleged 
stressors.  

Additionally, the Board finds that a remand is also necessary 
for a VA examination to be scheduled and an opinion obtained 
as to whether any currently diagnosed psychiatric disorders 
are attributable to his period of active duty.  The Veteran 
has a current diagnosis of recurrent major depressive 
disorder and PTSD.  The same month as he was discharged from 
service, he was noted to have a single episode of major 
depressive disorder and PTSD.  No opinion has been obtained 
as to whether the Veteran's major depressive disorder is 
causally related to his service.  Although the Veteran was 
not treated for these disorders in service, he was diagnosed 
as having them soon after service separation.  Thus, in an 
effort to afford this Veteran every opportunity with respect 
to his claim, the Board finds that a remand is necessary for 
a VA examination to be scheduled to determine whether any 
currently diagnosed psychiatric disorder is related to his 
service.  In addition, if any of the Veteran's stressors are 
confirmed, then an opinion should be made as to whether the 
Veteran currently has PTSD related to those stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide a three-month timeframe regarding 
the alleged mortar and gunfire that his 
unit was subjected to.  Upon receipt of 
this timeframe, a request should be made 
to the JSRRC to identify the Veteran's 
unit and reports of whether it was 
subjected to the above-noted mortar and/or 
gunfire.  Perform all development deemed 
necessary.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
acquired psychiatric disorder(s) had its 
onset in service.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




